                                                                                                  FILED
                                                                                               IN CLERK'S OFFICE
                                                                                           US DISTRICT COURT E.D.N.Y.


UNITED STATES DISTRICT COURT
                                                                                           *     APR O~ 2019       *
EASTERN DISTRICT OF NEW YORK                                                           I




--------------------------------------------------------------------x              I       8ROOKLYN OFFICE
DANIEL J. HARTE,
                                                                                   i

                          Plaintiff,                                    MEMORANDUM AND ORDER
                                                                        19-CV-11029 (WFK)
                          v.
                                                                               I




CITY OF NEW YORK; MAYOR BILL                                                   I

DE BLASIO; ELIZABETH GLAZER;
CHIEF TERENCE A. MONAHAN;
CHIEF THOMAS P. GALATI; CAPTAIN
WILLIAM E. GLYNN; CAPTAIN TIMOTHY
J. SK.RETCH; INSPECTOR JOHN CHELL;
COMMISSIONER JAMES P. O'NEILL;
SERGEANT ROXANNA HOGAN; SERGEANT
JOHN MAGLUILO; SUPERVISOR RICHARD
ROES; POLICE OFFICER GABRIELLA
ALAMONTE; POLICE OFFICER JOHN WHITE;
POLICE OFFICER JANE SABANSKA; POLICE
OFFICERS JOHN DOES; EMS TECHNICIANS
JOHN DOES; OBUNIKE EDOKWE, M.D.;
ADRIAN LLEWELLYN, PA; TOXICOLOGIST
JOHN DOE; NURSE JANE DOE; SOCIAL
WORKER JOHN DOE; DEPUTY COMMISSIONER
JOSEPH REZNICK; INTERNAL AFFAIRS JANE
PEREZ; DETECTIVE JANE LIND; INTERNAL
AFFAIRS JOHN DOES; INVESTIGATOR ROLANDO
VASQUEZ; SUPERVISOR JOHN GIASSANTE; JOHN
ALEXANDER, ESQ.; ALEXIS DUNCAN, ESQ.;
COURT REPORTER DANIELLE PAONE-DAILEY;
LAURA M. MIRANDA, ESQ.; DAWN M. FLORIO,
ESQ.; GLORIA C. KEUM, ESQ.; PETER HOWARD
TILEM, ESQ.; HILLARY M. NAPPI, ESQ.; ROBERT
M. SCHECHTER, ESQ.,

                          Defendants.
------------------------------------------------------------------x
WILLIAM F. KUNTZ, II, United States District Judge.

 Daniel J. Harte ("Plaintiff') brings this pro se action under 42         uJ.c.
                                                                        §§ 1983 and 1985 against
several defendants. On February 21, 2019, the Court granted plai?tiff s application to proceed in
forma pauperis. For the reasons discussed below, the complaint is dismissed and plaintiff is
granted thirty (30) days leave from the date of this Order to file ~ amended complaint.

                                                                           I
                                                 BACKGROUND

           Plaintiffs 52-page complaint, naming 37 defendants, is difficult to follow. Plaintiff

alleges he was falsely arrested on November 16, 2017, by New Yor~ Police Department

("NYPD") Officer Gabriella Alamonte, following his involvement in a fight at a bar in Brooklyn,
                                                                                                        I




New York. CompI. at 17. 1 Plaintiff states he was previously diagn,sed with a "personality

disorder," and that he is the victim of a "chain conspiracy" in relatio;n to a prior criminal           I




proceeding in New Jersey and that the "chain conspiracy [continues] until present [by] President

of the United States Donald Trump, Director of National Intelligenc Dan Coats, Secretary of the
                                                                                                1
                                                                                                    l
                                                                                                    I




Air Force Heather A. Wilson, US Army Commander Paul M. Nakasone, Secretary of Homeland
                                                                                                I




Security Kirstjen M. Nielsen, NY/NJ US Marshals Task Force," anj others. Id. at 16, 38.

           According to Plaintiff, the conspiracy against him continue~ after his November 16, 2017

arrest, and that "[b]y the time [plaintiff] arrived at the 94th Precinct there was already an
                                                                                            I

undercover NYPD officer or joint actor private person 'John Doe' qressed in plain clothes
                                                                                            I




waiting in the holding cell for him," and that this individual assaulted him, "in an attempt to

prevent [plaintiff] from further federal communication and deny aiess to the courts." Id. at 17,

18. Plaintiff states that after this alleged incident, "3 NYPD PO's Jbhn Doe's who ran to their
                                                                                        i


confederate's rescue after the assault but failed to ensure prompt mrdical treatment to the

plaintiff and elicited cooperation from 2 FDNY EMS EMT's to file false ambulance call
                                                                                    I




reports." Id at 19.
                                                                                    I
           Plaintiff further asserts that other NYPD officers acted "wii the specific intent of

assisting the police in covering up the true cause, nature and extent of [plaintiffs] injuries or

status and proceedings in NJ. And on information and belief, all potted the murder and with

                                                                                I
1
    The Court refers to the page numbers assigned by the court's Electronic Case Filing ("ECF") system.


                                                          2
other 'J Doe' officers and 'J Does' supervisors and non[-]uniformed personnel at the 94th
                                                                                                                       I




Precinct." Id. at 23. Plaintiff also alleges "FDNY EMS John Does EMT's filed fake ambulance
                                                                                                                       I


call reports, Joint Actors Woodhull Hospital Dr. Obunike Edokwe MD and Adrian Llewellyn                            I




                                                                                                               I




PA, [filed] fake patient discharge instructions [and] Woodhull Hospital John Does Toxicologist J
                                                                                                           I


Doe [filed a] fake report .... " Id. at 26. According to plaintiff, "the defendants engaged in a           1




cover up in order to conceal the wrongful and unlawful conduct takdn against [plaintiff]." Id. at

31. Plaintiff seeks monetary damages. Id. at 51.
                                                                                                       I




                                                                                                   I




                                     STANDARD OF REVIEW
                                                                                               I




        Under 28 U.S.C. § 1915(e)(2)(B), a district court shall dismiss an informapauperis
                                                                                           !




action where it is satisfied that the action "(i) is frivolous or malici9us; (ii) fails to state a claim

on which relief may be granted; or (iii) seeks monetary relief again~t a defendant who is immune
                                                                                       I

from such relief." At the pleadings stage of the proceeding, the Cofrt must assume the truth of

"all well-pleaded, nonconclusory factual allegations" in the compl~int. Kiobel v. Royal Dutch

Petroleum Co., 621 F.3d 111, 123 (2d Cir. 2010) (citing Ashcroft v; Iqbal, 556 U.S. 662 (2009)).

        A complaint must plead sufficient facts to "state a claim to relief that is plausible on its
                                                                                   I




face." Bell At!. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Furthermore, it is axiomatic that
                                                                                   I

pro se complaints are held to less stringent standards than pleadin s drafted by attorneys, and the
                                                                       9
Court is required to read the plaintiffs prose complaint liberally ~d interpret it to raise the
                                                                               I

strongest arguments it suggests. Erickson v. Pardus, 551 U.S. 89 (2007); Hughes v. Rowe, 449
                                                                           I
U.S. 5, 9 (1980); Sealed Plaintiffv. Sealed Defendant #1, 537 F.3~ 185, 191-93 (2d Cir. 2008).

        However, the Supreme Court has held that a district court has "the authority to 'pierce the
                                                                           I

veil of the complaint's factual allegations"' when considering an in forma pauperis complaint.
                                                                           I
Denton v. Hernandez, 504 U.S. 25, 32 (1992). "[A] court is not tund ... to accept without

                                                                       I


                                                    3
question the truth of the plaintiffs allegations. We therefore reject the notion that a court must
                                                                                                        I




accept 'as having an arguable basis in fact,' all allegations that cannot be rebutted by judicially

noticeable facts." Id.

                                          DISCUSSION

  I.    Conspiracy Claims

        Section 1985 prohibits two or more persons from conspiring for the purpose of depriving     1


                                                                                                    I

any person of the equal protection of the laws or of equal privileges land immunities under the

laws. See 42 U.S.C. § 1985. To adequately plead a Section 1985 cl~im, a plaintiff must allege:
                                                                                                I
(1) a conspiracy (2) for the purpose of depriving a person or class of persons of the equal
                                                                                            I




protection of the laws, or the equal privileges or immunities under t:µe laws; (3) an overt act in

furtherance of the conspiracy; and (4) an injury to the plaintiff's pefson or property, or a
                                                                                        I


deprivation of a right or privilege of a citizen of the United States. [Thomas v. Roach, 165 F.3d

137, 146 (2d Cir. 1999).                                                                I



                                                                                    I




        A conspiracy "need not be shown by proof of an explicit a reement but can be
                                                                        9
established by showing the parties have a tacit understanding to catry out the prohibited
                                                                                I




conduct." Id. (internal citation omitted). In addition, Section 1981(3) requires that the

conspiracy is motivated by "some racial or perhaps otherwise clas~-based, invidious
                                                                            I




discriminatory animus." Mira v. Kingston, 715 F. App'x 28, 30 (2d Cir. 2017) (summary order)
                                                                        I

(citing_Mian v. Donaldson, Lufkin & Jenrette Secs. Corp., 7 F.3d 1085, 1088 (2d Cir. 1993)). A
                                                                        I



plaintiff must also demonstrate "with at least some degree of partibularity, overt acts which the
                                                                        I
defendants engaged in which were reasonably related to the promrion of the claimed

conspiracy." Roach, 165 F.3d at 147. Here, Plaintiff's allegationi simply fail to plausibly show

that defendants entered into a conspiracy against him. See Gallo~ v. Cheney, 642 F.3d 364,368

                                                                    I

                                                  4                 I
(2d Cir. 2011) ("[C]laims of conspiracy containing only conclusory, ~ague, or general

allegations of conspiracy to deprive a person of constitutional rights hannot withstand a motion
                                                                                                     I


to dismiss.").

        In addition, piercing the veil of the complaint, the Court find~ Plaintiffs conspiracy
                                                                                                 I




claims, even under the very liberal reading afforded to pro se pleadtgs can be described only as

frivolous and "clearly baseless." Denton v. Hernandez, 504 U.S. 25l 33 (1992); Gallop, 642
                                          ,                                                  I


F.3d at 368 ("A court may dismiss a claim as factually frivolous if the sufficiently well-pleaded
                                                                                             I


facts are clearly baseless-that is, they are fanciful, fantastic, or del~sional. "). "A finding of

factual frivolousness is appropriate when the facts alleged rise to th~ level of the irrational or the
                                                                                         I

wholly incredible whether or not there are judicially noticeable factf available to contradict

them." Denton, 504 U.S. at 25; Raoul v. City ofNY. Police Dep't, No. 14-CV-1787, 2015 WL
                                                                                     I




1014204, at *2 (E.D.N.Y. Mar. 6, 2015) (Mauskopf, J.) (dismissing complaint where plaintiffs
                                                                                 I




claims were "based purely on wide-ranging, incoherent allegations jof a massive conspiracy by

numerous federal, state, and local government entities to persecute/him ....").

 II.    False Arrest Claim                                                   !




       Plaintiffs false arrest claim, as stated, also fails. A false ari-est claim, brought pursuant to
                                                                         I




Section 1983, requires a plaintiff to name the arresting officer(s) as a defendant, and under New
                                                                         I


York state law, "a plaintiff must show that (1) the defendant inten4ed to confine him, (2) the

plaintiff was conscious of the confinement, (3) the plaintiff did noJ consent to the confinement
                                                                         I
and (4) the confinement was not otherwise privileged." Jocks v. ~avernier, 316 F.3d 128, 135

(2d Cir. 2003)).                                                     I



                                                                     I

       Here, Plaintiffs false arrest claim may also reveal itselfto,be frivolous, but in light of

this Court's duty to liberally construe prose complaints, and in atj. abundance of caution, the

                                                                     I

                                                  5
Court will allow Plaintiff leave to file an amended complaint in compliance with Rule 8(a) of the
                                                                                                                I




Federal Rules Civil Procedure to allege only a false arrest claim. Cruz v. Gomez, 202 F.3d 593
                                                                                                            I




(2d Cir. 2000).

        Pursuant to Rule 8 of the Federal Rules of Civil Procedure, Pilaintiff must provide a short,
                                                                                                        I




plain statement of claim to support his false arrest claim against the rresting officer(s) so that

the defendant(s) have adequate notice of the claims against them. S~e Iqbal, 556 U.S. 678 (Rule
                                                                                                    I


8 "demands more than an unadorned, the-defendant-unlawfully-hanined-me accusation"). A
                                                                                                    I

pleading that "tenders naked assertions devoid of further factual enijancement" will not suffice.
                                                                                                I




Id. (internal citations and alterations omitted).
                                                                                                I



        Plaintiff must provide facts sufficient to allow each defendaht to have a fair
                                                                                            I
understanding of what Plaintiff is alleging and to know whether th~re is a legal basis for
                                                                                            I

recovery. See Twombly v. Bell, 425 F.3d 99, 106 (2d Cir. 2005) (drfining "fair notice" as "that

which will enable the adverse party to answer and prepare for trial,! allow the application of res
                                                                                        I


judicata, and identify the nature of the case so that it may be assigded the proper form of trial."
                                                                                    I
(internal quotation marks and citation omitted)).                                   j




                                                                                I




                                           CONCLUSION
                                                                            I




        Accordingly, the complaint is dismissed. 28 U.S.C. §§ I9i5(e)(2)(B)(i)-{ii). In light of
                                                                            I


this Court's duty to liberally construe prose complaints, Plaintiff fs granted 30 days leave from
                                                                        I




the date of this Order to file an amended complaint to allege a fal~e arrest claim only, as

discussed above. Cruz v. Gomez, 202 F.3d 593 (2d Cir. 2000).        I



       Plaintiff is directed that the amended complaint must comply with Rule 8(a) of the

Federal Rules of Civil Procedure. Should Plaintiff elect to file an amended complaint to allege a

false arrest claim, he must allege facts that support the elements f the claim and identify



                                                    6
                                                                                             I
defendants who personally violated his constitutional rights while ac~ing under color of state law.

Plaintiff must identify the defendants in both the caption and the bol of the amended complaint.
                                                                                         I




Plaintiff also must provide the dates and locations for each relevant 9vent. Even if Plaintiff does

not know the name of the individual, he may identify the individual~ John or Jane Doe, along
                                                                                     I
with descriptive information and place of employment.                                I




       Plaintiff is advised an amended complaint does not simply a4d to the first complaint.

Once an amended complaint is filed, it completely replaces the origfal. The amended complaint

must be captioned as an "Amended Complaint" and bear the same dpcket number as this Order.

If plaintiff fails to comply with this Order within the time allowed, Jr cure the deficiencies
                                                                                 I




discussed herein, judgment shall enter dismissing the action. The court certifies pursuant to 28
                                                                                 1




U.S.C. § 1915 (a)(3) that any informapauperis appeal from this order would not be taken in


                                                                    1).
                                                                             I
good faith. Coppedge v. United States, 369 U.S. 438, 444-45 (196

                                                                             I




                                                                     s/WFK
                                                      WILLIAMF.K         I


                                                      United States,Di

                                                                     I
Dated: Brooklyn, New York                                            I

       April3,2019




                                                 7
